ACCEPTED
                                                                                                    03-15-000233-CR
                                                                                                             5336180
                                                                                          THIRD COURT OF APPEALS
                                          RICHARD E. WETZEL                                          AUSTIN, TEXAS
                                            ATTORNEY AT LAW                                    5/19/2015 10:48:33 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                      1411 WEST AVENUE, SUITE 100
                                            AUSTIN, TX 78701
                                              (512) 469-7943
Board Certified Criminal Law                                                    (512) 474-5594- fax
And Criminal Appellate Law by
                                                                                 RECEIVED
                                                                         wetzei_law         IN com
                                                                                    @ 1411 west.
                                                                          3rd COURT OF APPEALS
The Texas Board of Legal Specialization                        www.TexasCriminalAppealsLawyer.com
                                                                               AUSTIN, TEXAS
                                                                           5/19/2015 10:48:33 AM
                                              May 19, 2015                    JEFFREY D. KYLE
                                                                                    Clerk
 Heather N. Kellar
 Coma! County District Clerk
 150 N. Seguin Ave., Ste. 304
 New Braunfels, TX
 78130

                  Re: State of Texas v. Isreal Reyes, Sr., No. CR2012-428 and Isreal
                  Reyes, Sr. v. State of Texas, No. 03-15-00233-CR in the Third Court
                  of Appeals

 Dear Clerk Kellar:

        Pursuant to TEX. R. APP. P. 34.5(c)(l), this letter will serve as my official
 request for you to prepare and file a supplemental Clerk's Record in the above-
 styled and numbered cause. The Clerk's Record previously filed does not contain
 a copy of the April 15, 2015, opinion by the Court of Criminal Appeals granting
 Mr. Reyes an out of time appeal in this cause. I have included a copy of the
 opinion with this letter. Please file the supplement with the Third Court of
 Appeals.

          Thank you for your attention to this matter.

                                                              Sincerely,

                                                              Is/Richard E. Wetzel
                                                              Richard E. Wetzel
                                                              Attorney at Law

 cc: Court of Appeals
     Josh Presley
             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,357-01


                          EX PARTE ISREAL REYES, SR., Applicant


                 ON APPLICATION :FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR2012-428-l IN THE 207th DISTRICT COURT
                             FROM COMAL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated assault with a deadly weapon against a family member, one count of endangering a child,

and one count of unlawful possession of a fireann. Applicant was sentenced to twenty years'

imprisonment for the aggravated assault count and ten years' imprisonment on the other two counts.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. We remanded this application to the trial comt for findings of fact and

conclusions of law.
                                                                                                       2

        The trial court, after conducting a live evidentiary hearing, has determined that counsel failed

to timely file a notice of appeal. We find that Applicant is entitled to the opportunity to file an out-

of-time appeal of the judgment of conviction in Cause No. CR2012-428-l from the 107th District

Court of Coma! County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within

ten days of the issuance of this opinion, the trial court shall detennine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate ofthis Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas DepmimentofCriminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: April 15, 2015
Do not publish